DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

SAITAMA KANKON SOUSAI CENTER CO., LTD., a Foreign Corporation,
                       Appellant,

                                    v.

                 UNITED YACHT TRANSPORT, LLC.,
                           Appellee.

                              No. 4D17-2965

                         [September 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE-15-007859
(12).

  Elio F. Martinez, Jr. and Robert R. Jimenez of Espinosa Martinez PL,
Miami, for appellant.

  Neil Bayer and Chase Jansson of Kennedys Americas, LLP, Miami, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.